 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3978 
 
AN ACT 
To amend the Homeland Security Act of 2002 to authorize the Secretary of Homeland Security to accept and use gifts for otherwise authorized activities of the Center for Domestic Preparedness that are related to preparedness for a response to terrorism, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the First Responder Anti-Terrorism Training Resources Act.
2.Acceptance of gifts for first responder terrorism preparedness and response training
(a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—
(1)in title V (6 U.S.C. 311 et seq.), by adding at the end the following:

525.Acceptance of gifts
(a)AuthorityThe Secretary may accept and use gifts of property, both real and personal, and may accept gifts of services, including from guest lecturers, for otherwise authorized activities of the Center for Domestic Preparedness that are related to efforts to prevent, prepare for, protect against, or respond to a natural disaster, act of terrorism, or other man-made disaster, including the use of a weapon of mass destruction.
(b)ProhibitionThe Secretary may not accept a gift under this section if the Secretary determines that the use of the property or services would compromise the integrity or appearance of integrity of—
(1)a program of the Department; or
(2)an individual involved in a program of the Department.
(c)Report
(1)In generalThe Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an annual report disclosing—
(A)any gifts that were accepted under this section during the year covered by the report;
(B)how the gifts contribute to the mission of the Center for Domestic Preparedness; and
(C)the amount of Federal savings that were generated from the acceptance of the gifts.
(2)PublicationEach report required under paragraph (1) shall be made publically available.;
(2)in section 873(b) (6 U.S.C. 453(b)), by striking and by section 93 and all that follows through or donations and inserting by section 93 of title 14, United States Code, or by section 525 or 884 of this Act, gifts or donations; and
(3)in section 884 (6 U.S.C. 464), by adding at the end the following:

(c)Acceptance and use of giftsThe Federal Law Enforcement Training Center may accept and use gifts of property, both real and personal, and accept services, for authorized purposes..
(b)Technical and conforming amendments
(1)The Homeland Security Act of 2002The Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended in the table of contents by inserting after the item relating to section 524 the following:


Sec. 525. Acceptance of gifts..
(2)RepealThe matter under the heading Salaries and expenses under the heading Federal law enforcement training center under title IV of the Department of Homeland Security Appropriations Act, 2004 (6 U.S.C. 464a) is amended by striking Provided, That in fiscal year 2004 and thereafter, the Center is authorized to accept and use gifts of property, both real and personal, and to accept services, for authorized purposes: Provided further, and inserting Provided,. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
